 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelmsley-Spear,Inc.andSaeed 1. ,MohamedLocal 32B-32J,ServiceEmployees InternationalUnion,AFL-CIOandSaeed'J.Mohamed.Cases 2-CA-18796 and 2-CB-929120 April 1985-DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 13 August 1984 Administrative Law JudgeHoward Edelman issued the attached supplementaldecision.The General Counsel and the ChargingParty filed exceptions and a supporting brief, and.Respondent Union filed cross-exceptions and a sup-porting brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the 'extent consistent with thisDecision and Order.In his original decision in this proceeding also at-tached, issued on 11 February 1983, the judge dis-missed the complaint which alleges that Respond-entUnion violated Section 8(b)(1)(A) and (2) of'theAct by requesting the discharge of Saeed J.Mohamed for failure to pay dues, and that Re-spondentCompany violated Section 8(a)(3) bycomplying with the request. The judge found thatthe Union informed Mohamed of his dues arrear-age by letter, which - was received by Mohamed:The judge credited 'the testimony of Union Chair-person Lannon, who testified that Mohamed -toldhim he never bothered to read union mail, and con-cluded that the Union satisfied its obligations toinform Mohamed of his dues arrearage before initi- -ating- adverse action against him. The judge alsofound that Respondent Company had no basis forsuspecting that the Union's discharge request wasfor any reason other than Mohamed's dues arrear-age and he dismissed the complaintallegationsagainst the Company.On 30 January 1984 the Board remanded thecases'to the judge to reopen the record in order toclarifywhich' of two letters contained in therecord, each of which apparently was addressed toMohamed buf stating different amounts' of dues ar-rearage,was received by him. The order requestedthe judge to prepare and issue a supplemental deci-sion containing findings of fact, conclusions of law,and a recommended Order.In his supplemental decision, the judge adheredto his original findings, concluding that the ambi-guity created- by the two letters sent to Mohamedwas due at least in part to Mohamed's use of twonames, andthatMohamed in any eventwas a re-275 NLRB No. 43calcitrant employee who sought "to profit from hisown-dereliction in complying with his obligation asa union member," by willfully and deliberately at-tempting to avoid his obligation when he refusedto read union mail.For the reasons stated below, we reverse thejudge and find that Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act by requestingand causing Mohamed's termination from employ-ment.-'The judge found that Respondent Union senttwo letters dated 1 April 1982 to Mohamed, one toJama Mohamed,- the other to Saeed J. Mohamed, atthe same address. One set forth a dues-delinquencyperiod of January 1981 'to March 1982. The otherset forth the period January to March 1982,= theerence to a reinstatement fee, but not the amount.We have consistently held that labor organiza-tions seeking to enforce valid union-security provi-sions have a strict fiduciary duty to advise employ-eesof their contractual obligations to maintainmembership in good standing before initiating anyadverse action against them.Hotel Employees Local _568 (Philadelphia Sheraton Corp.),320 F.2d 254 (3dCir. 1963), enfg. 136 NLRB 888 (1962);Boilermak-ersLocal 732 (Triple A South),239NLRB 504(1978);ConductronCorp.,183NLRB 419, 426(1970);IronWorkers Local 378 (Judson Steel Corp.),192 NLRB 1069 (1971), and cases cited therein."Among other things, this duty includes the obli-gations to apprise a dues-delinquent employee ofthe amount of dues arrearage, the time period inquestion, _and the precise amount of any reinstate-ment fee 'that may be required.Hotel EmployeesLocal 568 (Philadelphia Sheraton Corp.),supra;Boil-ermakers Local 732 (Triple A South),supra;Team-sters Local 122: (August A. Busch & Co.),-203 NLRB_1041 (1973);Conductron Corp.,supra.Here, Respondent Union sent conflicting noticesof dues arrearage to Mohamed, in violation of itsfiduciary obligations described above.We. rejectthe judge's conclusion that the Union's responsibil-ity for the ambiguity was relieved by Mohamed'suse of'two different names, or that Mohamed had aburden to clarify the confusion by' contacting theUnion.-The record reveals that both letters sent toMohamed contained the same social securitynumber and address, making it obvious that JamaMohamed and Saeed J. Mohamed were the sameindividual.Union witness Jackson attributed theambiguity to her supposition that a discrepancy ex-We adopt the judge's findings and conclusions that Respondent Com-pany did not violate Sec 8(a)(3) and (I) of the Act for the reasons givenin the attached decisions HELMSLEY-SPEAR, INCistedbetween the Union'scomputer files andmanual recordkeeping procedures.We agree with the judge that the Union's failureto specify the amount of reinstatement fee requiredof Mohamed independently rendered the notices in-adequate.PhiladelphiaSheratonCorp.,supra. Incombination with the ambiguity created by the twodifferent notices, we conclude that the Union failedin its obligation to adequately notify Mohamed ofhis obligations to perfect membership before initiat-ing action against him.We reject the judge's conclusion that Mohamedwas a "free rider,"an employee who willfullyseeks to avoid the financial obligations of a union-security clause.See, e.g.,R.H.Macy & Co.,266NLRB 858 (1983).Mohamed followed.a pattern ofsporadic dues payment,becoming delinquent andthen paying in a lump sum not only the arrears, butalso in advance.He did not evade his financial obli-gations to the Union.That he may not have readunion mail does not alter the situation.Negligenceand inattention to union concerns are not theequivalent of the willful attempt to evade lawful fi-nancial obligations at which the "free rider" excep-tion is aimed.Based on the foregoing,we find that RespondentUnion violated Section 8(b)(1)(A) and(2) of theAct when it requested Mohamed's discharge for hisfailure to pay dues, and caused the Employer toterminate him.CONCLUSIONS OF LAW1:Respondent Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.RespondentUnion is a labor organizationwithin the meaning of Section, 2(5) of the Act.3.By causing Respondent Company to dischargeSaeed J. Mohamed for reasons other than his fail-ure to tender dues, Respondent Union violated,Section 8(b)(1)(A) and (2) of the Act.4.Respondent Company has not violated the Actas to Saeed J. Mohamed in any of the respects al-leged in the complaint.REMEDYHaving found that Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act, we shallorder it to cease and desist from engaging in suchactivity and to take certain affirmative action to ef-fectuate the policies of the Act.Having found that Respondent Union causedHelmsley-Spear, Inc. to unlawfully discharge SaeedJ.Mohamed, we shall order that RespondentUnion notify Helmsley-Spear, Inc., in writing, witha copy to Mohamed, that it has no objection to the263reinstatement ofMohamed, and that it requestsMohamed be 'reinstated. The Respondent Unionshall be ordered to make Mohamed whole for anyloss of wages and benefits he may have suffered asa result of the Respondent Union's action until Mo-hamed has been reinstated by Helmsley-Spear, Inc.,to his former or substantially equivalent job, or heobtains substantially equivalent employment else-where, less his net interim earnings.2 The amountof backpay shall be computed in the manner setforth inF.W. Woolworth Co.,90 NLRB 289 (1950),with interest as provided for inFlorida Steel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thattheRespondent Union, Local 32B-32J, ServiceEmployees -International Union, AFL-CIO, its offi-cers, agents, and representatives, shall1.Cease and desist from(a)Causing or attempting to cause Helmsley-Spear, Inc. to discriminate against any of its em-ployees in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed by Section 7 of the Act, except to theextent that such rights may be affected by anagreement requiring membership in a labor organi-zation as a condition of employment, as authorizedby Section 8(a)(3) of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole Saeed J. Mohamed for any lossof wages or other rights and benefits he may havesuffered as the result of its discrimination againsthim, in the manner set forth in the section entitled"The Remedy."(b)Notify Helmsley-Spear, Inc. in writing, witha copy to Saeed J. Mohamed, that it has no objec-tion to the employment of Saeed J. Mohamed, andthat it requests that Mohamed be reinstated.(c)Expunge from its records any reference tothe unlawful discharge of.Saeed J. Mohamed andnotify him in writing that this has been done andthat evidence of his unlawful discharge shall not beused as a basis for future action against him.(d)Post in conspicuous places, at its businessoffice and meeting hall, including all places wherenotices to members are customarily posted, copiesof the attached notice marked "Appendix."32SeeSheetMetalWorkers Local 355 (Zinsco Electrical Products),254NLRB'773 (1981)2 If this Order is enforced by a Judgment of a United States Court ofAppeals,the words in the notice reading "Postedby Order of the Na-tional LaborRelations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe Nation-alLaborRelations Board " 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of this notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt.Once posted, these notices shall remainposted for 60 consecutive days. Reasonable stepsshall be taken by the Respondent Union to ensurethat the notices are not altered, defaced, or cov-ered by any other material.(e)Deliver to the Regional Director for Region2 signed copies of the notice in sufficient numbersto be posted by Helmsley-Spear, Inc., in all placeswhere notices to employees are customarily posted,if it is willing. Ask the Employer to remove anyreference toMohamed's unlawful discharge fromthe Employer's files and notify Mohamed that ithas asked'the Employer to do this.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found-that we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause Helms-ley-Spear, Inc. to discriminate against Saeed J. Mo-hamed or any other employee in 'violation of Sec-tion 8(a)(3) of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act, except to the extent that those rightsmay be abrogated by an agreement requiring mem-bership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) ofthe Act.WE WILL make whole Saeed J. Mohamed forany loss of wages or other rights and benefits' hemay have suffered by reason of our discriminationpracticed against him, with interest, until he hasbeen reinstated by Helmsley-Spear, Inc., or obtainssubstantially equivalent employment elsewhere.WE WILL notify Helmsley-Spear, Inc. in writing,with a copy to Saeed J. Mohamed, that we haveno objection to the reinstatement of Saeed J. Mo-hamed and we will request that he be reinstated.WE WILL expunge from our files any referenceto the discharge of Saeed J. Mohamed and notifyhim in writing that this' has been done and that evi-dence of this unlawful discharge will not be used asa basis for future action against him and WE WILLask the Employer to remove any reference to Mo-hamed's unlawful discharge from its files.and willnotifyMohamed that we have asked the Employerto do this.LOCAL 32B-32J, SERVICEEMPLOY-EES INTERNATIONALUNION, AFL-CIODECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me in New York, New York, onDecember 16, 1982.On May 12, 1982,Saeed J.Mohamed,an individual(Mohamed),filedunfair labor, practice charges againstHelmsley-Spear, Inc. (Case 2-CA-18796) and Local32B-32J,Service Employees International,Union," AFL-CIO (Case 2-CB-9291) (Respondents, the Employer, andtheUnion, respectively). Following an investigation ofsaid charges, the Regional Director for Region 2 on June21, 1982,issued a consolidated complaint against theUnion and the Employer alleging that the Union iiiilaw-fully caused the Employer to discharge its employee Mo-hamed in violation of Section 8(a)(3) of the Act,- therebyviolating Section 8(b)(1)(A) and (2) of the Act and thatby discharging Mohamed pursuant to the Union's unlaw-fuldemand, the Employer thereby violated Section8(a)(1) and(3) of the Act.Briefswere filed by counsel' for the Union, the Em-ployer, and the General Counsel. On consideration of theentire record, the briefs, and my observation of the de-meanor of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Employeris a domesticcorporation with an officeand place ofbusinessat 60 East 42nd Street, New York,New York, whereit is engagedin the ownership and op-eration of variouscommercial and apartmentbuildings-throughout the city and State of New York. In thecourse and conduct of its operation, the Employer annu-ally derivesgross revenues in excessof $500,000 and pur-chases and receivesat itsNew York facilities goods,products,and materials valued inexcess of $50,000 di-rectly from firms located outside the State of New York.Ifind that the Employer is an employerengaged incommerce within themeaningof the Act.-II.LABOR ORGANIZATIONThe Employerand theUnion admit,and I find thatthe Unionisand has been at all times material a labororganizationwithin themeaning ofthe Act. HELMSLEY-SPEAR, INC265III.COLLECTIVE-BARGAINING RELATIONSHIPBETWEEN THE UNION AND THE EMPLOYERFor many years the Union has had a series of collec-tive-bargaining agreementswith the Realty AdvisoryBoard on Labor Relations, Incorporated, an employer as-sociation (RAB), of which the Employer is an has at alltimes material been a member. The collective-bargainingagreements cover a unit of service employees employedat each building which is "committed to this agreement."The present agreement is effective from April 21, 1981,through April 20, 1984.-The present collective-bargaining agreement contains aunion-securityclausewhich requires employees tobecome and remain members of the Union as a' conditionof employment pursuant to Section 8(a)(3) of the Act.'IV. THEDISCHARGE OF MOHAMEDMohamed commenced working for the Employer as aservice employee at a building located at 7 Park Avenue,Manhattan, New York, about December 1978. After 30days, pursuant to the then existing union-security provi-sions in the collective-bargaining agreement, he became amember of the Union.2As of December 1981, Mohamed was a member ingood standing of the Union. However, Mohamed, admit-tedly failed to pay his union dues required by theUnion's collective-bargaining agreement as a condition ofemployment for January, February, and March 1982.Mildred Jackson, secretary to Union Secretary-Treas-urer Joseph J. Baumann, credibly testified without con-tradiction that the Union keeps computerized records ofmembers' dues payments. These records provide a com-puterized list of those members whose dues are 3 monthsin arrears and on the first day of the fourth month aletter is automatically and routinely sent out by regularmail to the member, notifying him of his dues arrearage,and also informing him that if payment is not made theUnion will order his discharge. A copy of each lettersent to a member is retained in the Union's files. TheUnion has 63,000 members and according to Jackson, theUnion routinely sends out 500 of these dues arrearageletters each month. Jackson produced from the Union'sfiles a copy of a letter addressed to Mohamed at 1265Walton Avenue, Bronx, New-York, his residence at thetime, dated April 1, 1982, which set forth as follows:Our records show that you are delinquent in yourdues for the period January 1982 thru March 1982Please be advised that thisis inviolation of Local'32B-32J'sConstitution and By-Laws which pro-vides:The regular monthly dues shall be $10.00'The union-security clause was introduced as an exhibit in the recordherein It is not set forth in this decision since it is conceded by all partiesto be and is a valid union-security clause within the proviso to Sec8(a)(3) of the Act2Mohamed testified he became a member of the Union in 1976, 2years prior to his employment by the Employer, however, union recordsestablish his membership commenced in 1978All dues and other financial obligations are due andpayable oii.or before the last day of the currentmonth and if not so paid shall become and be con-sidered delinquent. . . .Members who fall' in ar-rears three months in dues or other financial obliga-tions are automatically suspended as members of theLocal.Therefore; you are hereby advised that you .havebeen suspended as a member of Local 32B-32J andthat in the event of your failure to reinstate yourselfin good standing in the Union within 15 days fromthe date of this letter, the Union will, in accordancewith. the terms of the collective bargaining agree-ment with -your employer, demand your. dischargefrom your employment. Reinstatement requires thepayment of a reinstatement fee, all dues in arrearsand the current month's dues.In order to make payment, please appear at theDues Department of Local 32B-32J, 1 East 35thStreet,New York, N Y.Jackson further testified that this letter addressed to Mo-hamed was not returned to the Union by the post office.Jackson also testified that such letters are prepared andmailed by regular mail, the letters deposited in the mailby a clerical under her supervision and that she has noactual knowledge that the letter to Mohamed was in factactually deposited in the mailbox, other than-her knowl-edge of the Union's usual and routine office proceduresdescribed above.Mohamed denied the receipt of such letter.On April 21, not having received from Mohamed pay-ment of his dues arrearage, the Union sent the followingletter to the Employer:Please be advised that the, above mentioned employ-ee (Saeed Mohamed) is no longer a member ofLocal 32B-32J in good standing due to the non-payment of dues and reinstatement fee.Therefore, in accordance with our agreement, weare requesting that he (she) be terminated immedi-ately and replaced by another person whose em-ployment' will be in compliance with the agreementbetween the parties.Leon Poll, employer vice president,3 testified thatshortly after he received the Union's April 21 letter, butprior to May 6, he sent a copy of the letter and issuedinstructions to "Danny," the building superintendent, tonotifyMohamed that he was discharged.Mohamed testified he first became aware of his duesarrearage on May 6 when he reported to work afterbeing absent for several, workdays prior thereto and wasinformed by his shop steward Norbet that because of hisfailure to pay union dues in 1982 he was fired. Mohamedthereafter confirmed his discharge in a subsequent con-versation with Building Superintendent "Danny" severalminutes later.3Itwas stipulatedPoll was a supervisor and agent within themeaningof Sec 2(11) of the Act 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDMohamed' testified he had simply forgotten to pay his'union dues.Immediately following the notification of his dis-charge, described above, Mohamed went to the Union'soffice and met with Union Delegate William Lannon 4who was present with four other agents including RudyCuomo. Mohamed stated that he had been fired. Cuomoasked him why. Mohamed replied he was told becausehe had not paid his dues. Lannon asked him if he hadreceived a letter from the Union notifying him of hisdues delinquency., According to Lannon's testimony,Mohamed replied he did not bother to read union mail.Lannon then explained the Union's procedure wherebymembers whose dues are- in arrears for more than 3months are sent a letter advising them' that if payment isnot made to the Union within 15 days a letter will besent to his employer demanding his discharge for non-payment of dues.Mohamed testified he told Lannon in response to hisquestion that he did not get any letter-from the.Union orany other form of notice concerning his dues arrearageHe denied stating he did not bother to read union mail.5-Mohamed then told Lannon he would pay the duesand Lannon, told- him to go back to the Employer andthe Employer and see if he could get him reinstated butthatMohamed would have to pay his dues arrearage.Mohamed then left.-'AfterMohamed left Lannon called Vice PresidentLeon Poll and asked Poll if the Employer would takehad received various complaints about Mohamed andwas glad to be rid of him.That same morning, May 6, immediately following his.meeting with Lannon, Mohamed met with Poll at theEmployer's office. 'Mohamed asked Poll why he hadbeen fired and Poll showed him the Union's April 21`letter ordering his discharge and told him the Union hadordered his discharge because he failed to pay his duesand pursuant to the collective-bargaining agreement withthe Union he,had no-chance but to comply.Poll testified the Union's April 21 letter was the solereason for his decision to discharge Mohamed 6On May 7- and 8 Mohamed went to the Union's office-and attempted to remit his back dues to the cashier onduty. She refused to accept payment on both occasionsand Mohamed left.On June 16 the Union sent Poll a letter and a copy toMohamed. The letter set forth as follows: `Gentlemen:--On April '1, 1982, a letter was sent by Local 32B-32J to the above member, formerly employed at theabove building, advising him that he was delinquent" It was stipulated that Lannon was an agent of the Union5For reasons set forth below I credit Lannon's testimony I do notcreditMohamed's denial6 1 do not find Lannon's testimony that Poll refused to reinstate Mo-hamed on May 6 because he had received complaints about him incon-sistentwith Poll's testimony that the sole reason for his decision to dis-charge Mohamed was the Union's April 21 letterindues payments for the period January 1981through March 1982.Since Mr. Mohamed did not report to the union toplace himself in good standing, a letter was , sent- toJour office on April 21, 1982 requesting removal ofthismember. Mr. Mohamed was subsequently dis-charged on or about the same date for non-paymentof dues.This member has advised the union that he did notreceive the notice of delinquency sent to his homeon April 1, 1982. Please be advised that Local 32B-32J has no objections to the reinstatement of thismember to his former position provided that in thefuture he comply with the provisions of the Unionshop provision of the collective bargaining agree-ment.Please advise our office as to what action will betaken-byHelmsley-Spear regarding the abovematter.-Thank you for your cooperation in this matter.Mohamed left his Walton Avenue residence aboutMay 8. From May 8 to the date of this hearing he haslived with friends in various locations in New York City,Washington,D.C., and Montreal, Canada. Sometimenear the end of June, Mohamed -returned to his oldapartment at Walton Avenue and a friend gave him-acopy of the Union's June 16 letter to -Poll describedabove. After reading the letter Mohamed met with PollatPoll's office- and asked him if he could get his. jobback. Poll told him he did not interpret the Union's June'16 letter' to-be a complete rescission of their prior April21 letter ordering his discharge and he wanted to. consultwith others before agreeing to reemploy Mohamed.Thereafter Poll contacted his attorney and discussedthe matter. As a result of this discussion Poll sent Mo-hamed a letter dated June 28 addressed to his WaltonAvenue adress which set forth:Dear Mr. Mohamed:Upon receipt of this letter you are directed to callthe Superintendent of 7 Park Avenue at 683-0320.It should be understood that you' will be rehiredsubject to final determination after the Hearing ofthe National Labor Relations Board.Based on your previous employment schedule, youare directed to report to work on Thursday, July. 1,1982 starting with the shift on which you operatedpreviously.The letter which was sent by regular and certified mailwas returned, with the post office notation "Unclaimed."There is no evidence that the Union ordered Mo-hamed's discharge for any, reason other than his failureto pay his union dues. Similarly; there is no evidencethat the Employer discharged Mohamed for any reasonother than the Union's demand set forth in the April 21letter. HELMSLEY-SPEAR, INC267V. CREDIBILITY ISSUEThere is an issue of fact presented as to whether theUnion provided written notice to Mohamed concerninghisdues arrearageMohamed testified that he toldLannon on May 6, the day of his discharge, that he-never received any notice, written or otherwise, fromthe Union prior to his discharge advising him of his duesarrearage.Lannon testified that when Mohamed wasasked if he had received a letter from the Union notify-ing him of his dues arrearage, he replied 'that he neverbothered to read union mail. I credit the testimony ofLannon.Lannon impressed me as a truthful witness. Hisanswers were forthright and detailed both on direct andcross-examination.Moreover,his testimony was at least-in part corroborated by documentary evidence. In thisregard he testified that after Mohamed, left-he called Polland tried to obtain his reinstatement.Such testimony iscorroborated by the Union's subsequent May 16 letter.Mohamed,on the other hand,did not impress me as atruthfulwitness.He frequently was unable to recall thedetails of his conversations with Lannonand Poll anddetails as to other areas of his testimony,and as a resulthis testimony was often vague and at times incompreheii-sible.Additionally,on questions put to him on cross-ex-amination by both counsel for the Union and the Em-ployer, he was at times evasive and at other times quiteargumentative. Additionally, he testified on direct exami-nation that he always paid his dues in January of eachyear for the entire coming year. Such testimony wascontradicted by the Union's records which established apattern of late and irregular payments for the entireperiod of his union membership. He also testified he firstbecame a member of the Union in 1976, 2 years prior tohis employment by the Employer. Such testimony wasalso contradicted by union records which established hefirst became a member of the Union in 1978 after his em-ployment by the Employer.VI. ANALYSIS AND CONCLUSIONSA. The Alleged Violation of Section 8(b)(1)(A) and (2)of the ActThe Responsibility of the Union-The first issue that.must be, decided is whether thecontents of the Union's April 1 letter to Mohamed noti-fying.him of his dues arrearage satisfied the Board's re-quirements.Thereisno dispute as to the existence of a validunion-securityprovision or that - Mohamed's union dueswere 3 months in arrears as of April 1.The Board, with court approval,has held that a unionseeking to enforce its union-security'provisions against anemployee has a fiduciary duty to deal fairly with.the em-ployee affected.- At a minimum, this duty requires theunion to inform the employee of his obligations in orderthat the employee.may take whatever action is necessaryto protect his job tenure. A union's fiduciary- duty toadvise employees of their union-security obligations re-quires, some positive action on the part of the union,without regard to an employer's- concurrent obligation toprovide such notice,or any information the employeemay have been provided through fellow employees. Anemployee is not presumed to be on notice as -to theextent of his obligations to the union.Hotel"Employee"sLocal 568. (Philadelphia Sheraton Corp.),136 NLRB 888(1962), enfd. 320 F.2d 254 (3d Cir. 1963);BoilermakersLocal 732 (Triple A South),239 NLRB 504(4978);.Con-ductron Corp.,183NLRB 419, 426 (1970).In holding alabor organization to such fiduciary standard,the Boardhas''required that it give the delinquent employee actual,as opposed to constructive,notice 'of his dues-delinquen-cy and the obligations to pay such dues as a condition ofemployment(such notice can be oral or in writing); theamount of the arrearage and the time period covered;and that it provide such member with'a reasonable op-.portunity to meet his obligations.BoilermakersLocal 732,supra;Teamsters Local 122 (Busch & Co.),203NLRB1041 (1973).-It is clear that.the Union'sApril 1 letter to Mohamedfullymet these requirements.The noticewas actual,' inwriting,and fully set forth the amount of the arrearage,the, time period involved,and, his obligation, to remitsuch dues as a condition of continued employment: Thenotice also gave Mohamed 15 days to pay such arrear-age. -SinceMohamed was working,as opposed to beingillor on vacation, and his job location was in close prox-imity to the Union. 1 conclude that the.15-day period topay his dues arrearage provided by the,*Union was with-out question, a reasonable period. of time. Accordingly, Iconclude that the contents of the Union's notice to Mo-hamed concerning his dues delinquency fully satisfied theBoard's requirements.The next issue presented is whether the Union actuallygave such notice(the April 1 letter)toMohamed. Mo-hamed testified that he never received such notice in themail.Union employee Jackson testified that through theuse of a computerized system such dues arrearage lettersare routinely sent out to, members in arrears by-regularmail on the first day of the fourth month of such arrear-age and thata copy of such letteris'retained in theUnion's files. The Union's files establish a copy of suchletter addressed to Mohamed at his Walton Avenue address. Further,Jackson testified that she did not see, andthe union files did not contain the letter to Mohamed re-turned by the post office. Significantly, during the May 6meeting at the Union's office when Lannon questionedMohamed as to whether he had received the April 1letter sent to him by the Union, he replied that he'neverread union mail.Although the Union was unableto produce the cleri-cal employee who actually mailed-such letters, I do notbelieve such witness would have been able to testify, inview of the average of 500 similar letters mailed at thesame time each month,that she specifically recalled de-positing a letter addressed to Mohamed in the mail onApril 1, 1982. Such testimony would be most improbableto say the least.Under all the circumstances recitedabove, I conclude that a presumption can be fairly madethat the April-1letter toMohamed was mailed by theUnion,in the ordinary course of business,and receivedby Mohamed.Roberts Electric Co,227 NLRB 1312, 1319(1977);Thiele Tanning Co.,128 NLRB 19 fn. 3 (1960). , 268DECISIONSOF NATIONALLABOR RELATIONS BOARD- .I believe the instant case is distinguishable from theBoard'sholding inMachinists(Borg-Warner Corp.), 237NLRB 1278(1978),where-the Board in a split 2 to 1 de-cision,reversing the administrative law judge held that aunion seeking to enforce a union-security clause has the`absolute duty to see that the affected employee is. "infact informed"of his financial obligations and that it isnot sufficient for the-union simply to attempt to notifythe employee of- such obligationsHowever,inBorgWarner;supra,unlike the instant case,there was no find-ing that-the employee received the union's letter-inform-ing him of his dues obligations.Indeed,the- affected em-ployeedenied without contradictionthat he received suchletter although the union representativestestified that theletterwas mailed.to him.As I readBorg Warner,the re-quirement that the employee be "in fact informed"is sat-isfiedwhere the affected employee receives proper writ-ten notificationof hisdues obligationswhether he choos-es to-read such letter or not.Ido not-believe the Boardintended to impose.upon the union the additional re-quirement to-ensure that the employee open the envelopeand read the contentsof the letter.In view of my conclusion that-the ' contents of theUnion'sApril 1 lettertoMohamed satisfied the Boardrequirements,and in view of my conclusion-that. suchletterwas mailed by the Union,and received by Mo-hamed,whether he read it,or not;I further conclude thatthe-Union satisfied its fiduciary obligation of notificationof such dues arrearage and that its enforcement as toMohamed of the union security provisions contained anitscollective-bargaining agreementwith the Employerwas lawful. ;I do hot find the Union's refusal to accept a tender ofdues made,by, Mohamed on May 7 to be relevant to mydecision in this case.In the-landmark case,GeneralMotors Corp.,134 NLRB 1107 (1961),the Board reverseditsdoctrine set forth inAluminum Workers Union Local135. (MetalWare Corp.),112 NLRB 619 (1955), that "afulland.unqualified tender made anytime prior to theactual discharge . . . is a proper tender and a subsequentdischarge.based upon the request is unlawful." Evenunder theAluminum Workersrationale,the tender makeby Mohamed was irrelevant as to establishing a violationagainst the Union since such tender was madeafter thedischarge.It is noted in this connection that there is noevidence that the Union requested Mohamed's discharge-for any,reason other than.his failure to meet his dues ob-ligation.-B. The Alleged, Violation of Section 8(a)(1) and.(3) ofthe ActThe Responsibility of the Employer -In view of my conclusion that the Union'sdemandthat the'Employer discharge Mohamed pursuant to theunion-security provisions of their collective-bargainingagreement-was lawful,the Employer's discharge of Mo-hamed pursuant to such demand was similarly lawful. Itherefore conclude-that the. discharge of Mohamed bythe Employer was not a violation of Section 8(a)(1) andAssuming, arguendo,that the Union's demand did notmeet the .-Board's requirements set forth and discussedabove, the issue would be presented as to what the Em-ployer's legal obligations would be under such circum-stances. The.,Board has held that while a labor organiza-tionmay not lawfully cause a discharge pursuant-to aunion-security clause for reasons other than a loss ordenial of membership caused by a failure to tenderrperi-odic dues,an employer may lawfully respond to a re-quest for discharge unless it has reasonable grounds tobelieve,prior to such discharge,that membership was notavailable to the employee on the same terms applicableto other members or that membership was denied or ter-minated for reasons other than failure to,make a tenderof the required dues or fees.Only when an employer hassuch reasonable groundsprior tb discharge,does a dutyarise on the employer to investigate.AlliedMaintenanceCo.,196 NLRB 566 (1972);Conductron Corp.,supra, seealso cases'cited therein at427 fn.34. In the instant casethere is no- evidence that atany timepriortothe dis=charge of Mohamed the Employer had any reasonablegrounds to believe the Union's demand was not lawfullymotivated by the employee's failure to meet his union-se-curity obligations under the parties collective-bargainingagreement or that the Union failed to properly notifyMohamed of said dues'delinquency.In this connection,the evidence established that immediately after Poll re-ceived the Union'sApril 21 letter demanding Mohamed'sdischarge for failure to comply with the union-securityprovisions of the parties' collective--bargaining agree-ment,he sent a copy of this letter to the building super-intendent at the building where Mohamed was employedwith instructions to notify Mohamed that he was dis-charged It was at this point in time that the.dischargewas affected.Nor is there any evidence that followingthe discharge,the Employer had any reasonable groundsto believe- such discharge was motivated for reasonsother than Mohamed's failure to meet his union-securityobligations or that he,had not received proper noticefrom the Union is to his dues obligations.However, suchknowledge,if acquired by the Employer,afterthe dis-charge,would not be relevant, and would not place upontheEmployer an obligation to rehire Mohamed.BigRivers-ElectricCorp.,260 NLRB 329 (1982);GeneralMotorsCorp.,supra.Accordingly, I conclude that the" Employer did notviolate Section 8(a)(1). and (3) of the Act when it dis-charged Mohamed .7CONCI:USION§ OF LAWIn view of my analysis and conclusions set forth anddescribed above,I conclude that the Union, by demand-ing the Employer discharge its employee Mohamed be-,cause of his failure to comply with the union security-provisions contained in the parties'collective-bargainingagreement and the Employer by discharging Mohamedpursuant to the Union's-demand did not violate Section' In view of this conclusion I find it unnecessary to decide whether theEmployer made a valid offer of reinstatement by his letter dated June 28 HELMSLEY-SPEAR, INC8(b)(1)(A) and (2) and Section 8(a)(1) and (3) of the Actas alleged respectively.[Recommended Order omitted from publication.]SUPPLEMENTALDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me on June 11, 1984.On February 8, 1983, I issued the initial decision in theabove case, recommending that the complaint againstboth the Union and Employer be dismissed in its entire-ty.Thereafter, the General Counsel filed timely- excep-tions.On April 27, 1984, the Board remanded the case .to mefor the purpose of clarifying which of two letters wassent by the Union to Mohamed notifying him of his duesdeliquency.i The remand directed me to issue "a Supple-,mental Decision, containing findings of fact, conclusionsof law, and a recommended Order in light of such find-ings and conclusions."2FINDINGS OF FACTMildred Jackson, secretary to the Union's secretary-treasurer Joseph J. Baumann, testified that an examina-tion of the Union's records indicated that - two- letters,dated April 1, 1982, were mailed by regular mail'to Mo-hamed at his 1265 Walton Avenue, Bronx, New Yorkresidence.Both letterswere' the same standard formletter used by the Union to notify members of dues delin-quency.One letter was addressed to Jama Mohamed(Mohamed's middle name which he apparently used as afirstname) and the other was -addressed to Saeed Mo-hamed. The letter addressed to Jama Mohamed set forththe period of dues delinquency as January 1981 throughMarch 1982. The letter addressed to Saeed Mohamed setforth the period of dues delinquency as January through-March 1982..There' is no dispute that the actual period ofdelinquency is January through March '1982.Mohamed denied the receipt of both letters. In view ofmy prior determination that Mohamed was not a crediblewitness, and in view of Mohamed's admission to uniondelegateWilliam Lannon that he did- not read unionmail, I conclude he received both letters, but threw themout without ever bothering to read then.ANALYSIS AND CONCLUSIONSAt the conclusion of the hearing herein, I informed allparties that one of the issues that would be reconsideredwas the language of the Union's letters to Mohamed in-forming him of his dues delinquency, and particularly theletter's reference to a "reinstatement fee."Counsel for the Union contends that the legality of theUnion's letter itself cannot be litigated at this- hearing.iU Exh I was a letter to, Jama Mohamed dated April .1, whichshowed a dues delinquency period of January 1981 through March 1982The duplicate of the Union's exhibits contains an unmarked letter toSaeed JMohamed dated April 1 which showed a dues delinquencyperiod of January through March 19822On February 13, 1984, the Union filed with the Board a motion forreconsideration of its decision to remand the case to the administrativelaw judge On April 27, 1984, the Board denied the Union's motion269The contention is based on three arguments. The first isthat the issue was never raised by the General Counsel inthe initial proceeding. I're1ect_this argument. Paragraph13 of the underlying complaint sets forth as follows:Respondent Union engaged, in the conduct de-scribed above in paragraph 11 notwithstanding Re-spondent Union's failure to fulfill its fiduciary dutyto adequately notify Mohamed of his dues delin-quency, of the amount of dues owed and themethod of computation, of the exact deadline for_compliance by him with his obligation to pay duesand initiation fees to Respondent Union, and of theconsequences for his failure to comply with theunion-security provision described above in para-graph 10(b).This complaint allegation squarely placed in issue the,language of the union letters to Mohamed advising himof his delinquency.Moreover, the General Counselargued in some detail in her initial brief that the languageof the letter was ambiguous and therefore inadequate.Although she did not direct her initial argument to anyambiguity concerning the "reinstatement fee," the legali-ty of the contents of the Union's dues delinquency letterwere clearly alleged in the complaint and argued in herbrief.Counsel for Respondent also contends that he was notgiven the opportunity in the instant proceeding to intro-duce evidence relating to ambiguities in the letter. Inas-much as the issue was clearly raised by the complaint inthe initial proceeding, counsel for Respondent had theopportunity to present during that proceeding evidencerelating to the legality of the Union's notice to Mo-hamed, and did so by introducing the -letter itself and ar-guing in his brief why the letter was adequate notice andnot ambiguous. Moreover, counsel for the Union did notsubmit any offer of proof as to evidence he would haveor could have submitted in connection with this-issue. Itwould appear to me based on the discussion below thatthe only relevant evidence on this issue would be theletter itself and that has been placed in evidence bycounsel for the Union. Clearly,' any independent knowl-edge acquired by Mohamed by any outside means con-cerning his dues obligations or reinstatement fee require-ments would not excuse the Union in accordance with itsfiduciary obligation to provide Mohamed with adequatenotice as to his dues delinquency, including any reinstate-ment fee that may be required. It is thus obvious thatwhether the Union fulfilled this obligation is determinedby an examination of the notice itself.Hotel EmployeesLocal 568 (Philadelphia Sheraton Corp.),136 NLRB 888(1962), enfd. 320 F.2d 254 (3d Cir. 1963);BoilermakersLocal 732 (Triple A South),239 NLRB 504 (1978);Con-ductron Corp.,IronWorkersLocal 378 (Judson Steel Corp.),192 NLRB 1069 ('1977),and cases cited therein. Accordingly, I reject counsel forthe Union's contention.-Counsel for the Union also contends that the scope ofthe remand is limited to resolving the issue of whichletterwas sent to Mohamed. However, as I read theremand, while it may have been limited to taking evi- 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence relating to which -letter was received by Mo-hamed, the remand provides that I issue "a SupplementalDecision containing findings of fact, conclusions of law,and a recommended Order in light of such findings andconclusions." Inasmuch as I have to consider any ambi-guity raised by mailing to Mohamed two letters'with dif-ferentdues delinquency periods, the legality of theUnion's dues"delinquency notice is placed in- issue. Ac-cordingly, -I conclude that the scope of the remand isbroad -enough to embrace a consideration of the entireletter reflecting any ambiguity relevant to the issue ofadequate union notice to Mohamed concerning his duesdelinquency. I therefore reject counsel's contention.It is admitted by the Union that two letters were senttoMohamed setting forth different periods of dues delin-quency. It is well settled law that a labor organizationhas a fiduciary responsibility to apprise delinquent em-ployees of their financial responsibility including theamount of dues ,arrearage and the time period coveredby such arrearage.Hotel Employees Local 568 (Philadel-'phia SheratonCorp.),supra,Boilermakers,Local 732(TripleA South), -supra;Teamsters Local 122 (Busch &Co.), 203 NLRB 1041 (1973),ConductronCorp.,-'supra.Although there is a clear ambiguity resulting from con=flicting dues arrearage and time periods of such arrear-age, such ambiguity is at least in part the apparent resultof Mohamed's use of two different names. Under thesecircumstances, I conclude that Mohamed 'would havebeen under'a burden to contact the Union to clear up theambiguity which resulted at least in part from his use ofdifferent names. -Had I concluded that the Union's notice to Mohamed'was inadequate as a-result of the ambiguity caused by thetwo' letters, I nevertheless would have concluded thatMohamed was a "free rider" and thus any defect in theUnion's notice would be excused.3The Union's letters require that Mohamed pay in'addi-tion to his dues arrearage a "reinstatement fee." Howev-er, the letter does riot set forth the amount of such "rein-statement fee." A reinstatement fee is as much a financialobligation to a union member as union dues. As. set forth'above, a union,has a fiduciary responsibility to apprisedelinquent employees: of their financial obligations in-cluding the exact amount due and owing.PhiladelphiaSheraton Corp.;supra; In discussing the union's duty toadvise employees of their membership obligation theBoard inPhiladelphia Sheraton,supra 136 NLRB at 896fn. 19 citedAluminum Workers Local 135 (Metal WareCorp.),112 NLRB 619 (1955), enfd. 230 F.2d 515 (7thCir. 1956), as follows:-the union requested the discharge of an em-ployee for,inter alia,failing to pay a reinstatementfee of "not less than $15." The Board held that asthe "employee had . . no knowledge of a specificreinstatement. fee then owing, she was not legallyobligated to pay a fee, the amount of which hadneither been determined nor brought to her atten-tion." In enforcing the Board's Order, the court3A discussion of Mohamed's status asa "free rider"is setforth belowdetermine, until a demand was made, how much sheowed by way of a reinstatement fee under a provi-sionwhich stated merely that such a - fee be "notless than $15."4It is clear that the requirement in the Union's letters toMohamed that he pay a "reinstatement fee" as a condi-tion of reinstatement as a member in good standing inthe Union does not inform him of the amount of suchfee. I therefore conclude that the Union's letter failed toadequately inform Mohamed of his total financial obliga-tion as required.Counsel for the Union contends there is nothing in therecord to establish that Mohamed was unaware of whatthe reinstatement fee was ,I reject this contention. ThePhiladelphia SheratonandJudson Steel Corp.line of casescited herein established that the union has the fiduciaryobligation of taking some positive action to notify theemployee of his financial obligation, notwithstanding hisindependent knowledge thereof.To hold otherwisewould place a burden on the employee to establish thathe has no independent knowledge of his financial obliga-tion as a condition precedent to the Union's obligation tofurnish any notice. Accordingly, I reject- counsel for theUnion's contention.The Board inTeamsters Local 630- (Ralph's Grocery),209 NLRB 117, 124 (1974), that:Itmust be assumed . .. that the policy of theBoard was never intended to be so rigidly appliedas to permit a recalcitrant employee to profit fromhis own dereliction in. complying with his obliga-tions as a union member. . . .A recalcitrant employee or"free rider"is defined by theBoard as an employee who is aware of his financial obli-gation to pay union dues under the union-security provi-sions of the union's collective-bargaining agreement, butwillfully and deliberately seeks.to avoid such obligations.Ralph'sGrocery,supra;R.H.Macy &Co., 266 NLRB858 (1983).A case in point isBig Rivers ElectricCorp.,260 NLRB329 (1982).-There, the employee was 8 months behind inher dues payments.In fact,as a new member she had notmade a single dues payment to the union though she wasfully aware of the union-security clause in the contractand had been advised orally of her obligation.After per-sistentnoncompliance,the union,sent a notice letterwhich the employee claimed she never received as it wassent'to a, former address The employee's grandmotherstill resided at that address and she acknowledged receiptof the letter.The employee was informed by her grand-mother that she had received mail from the union butnever made any effort to request that the letter be for-warded to her, even-though, by her own testimony, itappeared that she, at the least, had suspicions as to whatthe letter contained.Given all the above, the Board des-"TheAluminum Workerscase was overruled by the Board inGeneralMotors Corp,134NLRB 1107 (1961) -However,GeneralMotorsdealtwith a different issue, the tender of union dues Further, the Board inPhiladelphia Sheratonwas obviously aware ofGeneralMotorswhen itcitedAluminum Workers HELMSLEY-SPEAR,INC271ignated her a recalcitrant employee, excused any defectin the union's notice, and dismissed the complaint.membership obligationHe had been a member of theUnion since 197.8 and was aware that dues were payableeach month.By deliberately refusing to open and readany union mail whatsoever,while fully cognizant of hisobligations and delinquency, he expressed a consciousand willful desire to evade such membership responsibil-ities.Mohamed therefore typifies the "free rider,"an em-ployeewho,"while content to receive the benefits ofunion representation;is unwilling to bear his fair share ofthe cost thereof."Seafarers Great Lakes District(Tomlin-son Fleet Corp.),149 NLRB 1114,1119 (1964).,Mohamed'sconduct can be contrasted to that of theemployee inR.H.Macy,supra.There, though the em-ployee was 15 months behind in his dues payments, theBoard found no willful and deliberate attempt on his partto avoid his obligations.Instead,the Board found that hisfailure to make timely payments was due to "inattentionand neglect." Mohamed's conscious decision not to openor read any union mail is willful and inconsistent withmere inattention or neglect, particularly where coupledwith his knowledge of his union-security obligations.Given Mohamed'spractice of not opening union mail,there is no way the Union could have provided him withany written notice that he would have read. As thesaying goes, "You can lead a horse to water,but youcan't make him drink it." It is thus evident that had theUnion sent Mohamed a single adequate and unambiguous-notice of his dues arrearage and reinstatement fee hewould have failed to read it.I therefore concluded thatMohamed was a "free rider"and that the Union is ex-cused in its failure to provide proper notice to Mohamed,as described above.CONCLUSIONS OF LAWIn view of my analysis and conclusions set forth anddescribed above, I conclude that the Union, by demand-ing the Employer discharge its employee Mohamed be-cause of his failure to comply with the union-securityprovisions contained in the parties' collective-bargainingagreement did not violate Section 8(b)(1)(A) and (2) ofthe Act as alleged.[Recommended Order omitted from publication.]